Case 2:19-cv-05869-RGK-RAO Document 56 Filed 06/08/20 Page 1of2 Page ID #:1811

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05869-RGK-RAO Date June 8, 2020

 

 

Title LIQWD, INC. v. L’OREAL S.A.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause Why the Statute of Limitations

Would or Would Not Be Tolled

On January 5, 2017, Liqwd, Inc. and Olaplex, LLC (“Plaintiffs”) filed a complaint against
L’Oréal S.A. (“Defendant”) and its subsidiaries in the United States District Court in the District of
Delaware (the “Delaware Action”). On April 23, 2018, the Delaware Court dismissed Defendant for
lack of personal jurisdiction. Subsequently, on July 8, 2019, Plaintiffs re-filed their action solely against
Defendant, alleging trade secret misappropriation under both state and federal law (the “instant action”).

Defendants filed motions to dismiss the instant action pursuant to both Federal Rules 12(b)(2)
and 12(b)(6). Following Plaintiffs’ appeal of Defendant’s dismissal in the Delaware Action, Defendant
argued in its 12(b)(2) Reply brief that the Court should dismiss the instant action pursuant to the comity
doctrine and the first-to-file rule. After the Court gave Plaintiffs the opportunity to respond, Plaintiffs
argued that dismissal is inappropriate because Plaintiffs’ claims would be barred by the statute of
limitations. See Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 629 (9th Cir. 1991) (reversing
dismissal in favor of a stay because plaintiff “would have to file a new suit . . . and would risk
encountering statute of limitations problems.”).

Accepting Plaintiffs’ allegations in the Complaint as true, the statute of limitations expired on
July 19, 2019, three years after Plaintiffs first discovered Defendant’s misappropriation. See 18 U.S.C.A.
§ 1836(d); (Compl. § 78, ECF No. 1.) However, it appears that the statute of limitations could be
equitably tolled. Federal courts have allowed equitable tolling “where the claimant has actively pursued
his judicial remedies by filing a defective pleading during the statutory period.” Jrwin v. Dept. of
Veterans Affairs, 498 U.S. 89, 96 (1990). Plaintiffs suggest in their Complaint that the Delaware Action
may provide such a basis for equitable tolling. (Compl. § 80.)

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:19-cv-05869-RGK-RAO Document 56 Filed 06/08/20 Page 2of2 Page ID #:1812

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05869-RGK-RAO Date June 8, 2020

 

 

Title LIQWD, INC. v. L’OREAL S.A.

 

Accordingly, the Court orders Plaintiffs and Defendant to show cause in writing by June 15,
2020 why the statute of limitations would or would not be tolled if the instant action were dismissed.
The parties’ filings must be no more than 7 pages in length.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
